Citation Nr: 0013169	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral wrist ganglion cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to March 
1989, and from May 1989 to June 1990.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran is found to have presented a claim which 
is not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  Having 
submitted a well grounded claim, the VA has a duty to assist 
the veteran in its development.  See 38 U.S.C.A. § 5107(a).  
This duty as not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

The Board notes the veteran, in his October 1998 notice of 
disagreement, indicates the RO's June 1, 1998 letter to him 
noted his service-connected bilateral wrist ganglion cysts 
had been rated as 10 percent disabling.  The May 1998 rating 
decision on appeal, however, indicates the rating for this 
disability was noncompensable (0 percent).  A review of the 
claims file reveals that a copy of the RO's June 1, 1998 
letter has not been associated with the file.  Accordingly, 
the RO should associate a copy of that letter with the claims 
file, and if the letter erroneously indicates a 10 percent 
rating for the service-connected bilateral wrist disability, 
the veteran should be notified of this clerical error, and of 
the correct rating.  An inconsistent statement on a VA form, 
including the letter notifying the veteran of a rating 
decision, cannot contradict the rating decision.  A clerical 
error cannot be relied upon to invoke an estoppel against the 
United States for money payments.  See Lozano v. Derwinski, 1 
Vet. App. 184, 186 (1991); Office of Personnel Management v. 
Richmond, _ U.S. _, 110 S.Ct. 2465,110 L.Ed.2d 387 (1990).

A January 1997 VA peripheral nerves examination report 
indicates, in the diagnosis of bilateral ganglion cysts, that 
the cysts are "simply synovial membrane weakenings and 
generally are benign."

A December 1997 VA treatment report indicates that a finding 
of "some swelling and bogginess over the area of roughly the 
scapholunate interosseous ligament."  The examiner noted 
that this finding was "likely consistent with more of a 
synovial proliferation rather than an actual ganglion."

A March 1998 private physician medical statement contains 
findings of "some flexor tendon sheath thickening at the 
bilateral dorsal wrist areas," and an assessment of low 
grade bilateral wrist synovitis of unknown etiology, and 
possible early rheumatoid arthritis or a variant Reiter's 
syndrome.

A September 1998 private physician medical statement 
indicates the veteran was evaluated in the rheumatology 
clinic, and that, on examination, low grade evidence of 
synovitis was found.  The statement indicated the diagnosis 
was undifferentiated autoimmune disease of the 
musculoskeletal system.

The April 1998 VA examination request sheet indicates the 
claim is for an increased rating as to bilateral ganglion 
cysts of the wrist.  The May 1998 VA examination report, 
however, unfortunately indicates the RO did not forward the 
veteran's claims file, or any medical records from that file, 
to the examiner.  Thus, there is no mention in the 
examination report of any bilateral wrist ganglion cysts.  
Hence, the examination report, being silent as to the 
service-connected disability, is inadequate to properly rate 
that disability, and a remand is necessary to correct that 
deficiency.  The duty to assist requires an examiner to 
address specifically the alleged disorder; an examiner's 
silence is insufficient.  Wisch v. Brown, 8 Vet. App. 139, 
140 (1995).  Where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  If the examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (1999).  Where, as here , the 
record before the BVA was inadequate, remand is required to 
the RO pursuant to 38 C.F.R. § 19.182(a).  See Sanders v. 
Brown, 9 Vet. App. 525, 530 (1996); Perry v. Brown, 9 Vet. 
App. 2, 6 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1991).

The Board also notes the January 1997 VA examination report 
indicates the bilateral ganglion cysts are "simply synovial 
membrane weakenings," and the March 1998 and September 1998 
private physician medical statements contain references to 
low grade bilateral wrist synovitis of unknown etiology, and 
low grade evidence of synovitis.  Also, the December 1997 VA 
treatment report appears to indicate a possibility that the 
veteran's bilateral wrist ganglion cysts may not have a 
relationship to a possible scapholunate dissociation in the 
right wrist.  Thus, a question is raised as to the 
relationship, if any, between the veteran's service-connected 
bilateral wrist ganglion cysts disability, and synovitis or 
scapholunate dissociation in the right wrist.  Accordingly, a 
remand is necessary to resolve this issue.  Where there is no 
medical opinion of record that would support a Board 
conclusion that the veteran's current disability was not 
etiologically related to service, the Board cannot make such 
a conclusion without first obtaining such an opinion.  See 
Watai v. Brown, 9 Vet. App. 441, 444 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in order to explain the relationship between different 
disorders the Board should order a thorough, fully informed, 
and comprehensive medical examination to evaluate the veteran 
for the purpose of determining the existence of each of the 
impairments noted in the record and determine the degree of 
disability, in terms of ordinary conditions of life, imposed 
by each impairment, if possible, and its relation to service.  
The examiner must have the full medical record of the veteran 
prior to making the evaluation.  Only after making such 
findings may the Board properly determine the appropriate 
disability rating for the veteran.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 254-5 (1992).


Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral wrist disability since 
September 1998.  After securing the 
necessary release(s), the RO should 
obtain these records and associate them 
with the claims file.  If any records 
cannot be obtained, the reason(s) 
therefore should be adequately noted in 
the claims file.

2.  The RO should also associate its June 
1, 1998 letter to the veteran in the 
claims file, and if that letter is in 
error as to the assigned rating for the 
veteran's service-connected bilateral 
wrist disability, the veteran should be 
so informed, in accordance with Lozano v. 
Derwinski, supra.

3.  After completion of item 1 above, the 
RO should schedule the veteran for a VA 
examination in order to determine the 
existence of all bilateral wrist 
disabilities.  The veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the entire claims 
file, together with a copy of this 
remand, must be made available to, and be 
reviewed by, the examiner, prior to the 
examination.  The examiner is requested 
to indicate whether bilateral wrist 
ganglion cysts are still present, and if 
so, the current level of disability of 
those cysts.  In particular, the examiner 
should indicate the functional 
limitations, if any, caused by the cysts.

The examiner is also requested to provide 
opinions indicating whether it is at 
least as likely as not that any other 
bilateral (or unilateral) wrist 
disabilities found are related to the 
veteran's active duty service, or to his 
service-connected bilateral wrist 
ganglion cysts.  If the answer to that 
question is in the affirmative, the 
examiner is requested to provide an 
opinion as to the functional limitations, 
if any, caused by those disabilities.  
The report of examination should include 
the complete rationale for all opinions 
expressed, and must be typed.  Should the 
examiner determine that further testing 
or examination of the veteran is 
necessary, the RO should schedule the 
veteran for that development.

4.  After completion of the above the RO 
should review the examination report(s) 
and the opinion(s) to determine if they 
are sufficient to properly adjudicate the 
veteran's claim, and, if necessary, to 
rate any disability related to service or 
to his service-connected bilateral wrist 
ganglion cysts disability.  If not, the 
report(s) should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4.  The RO should then adjudicate the 
issue of the veteran's entitlement to an 
increased (compensable) evaluation for 
bilateral wrist ganglion cysts, and any 
other claim reasonably raised by the 
examination report(s), on the basis of 
all pertinent evidence of record and all 
applicable statutes, regulations, and 
case law, including Allen v. Brown, 7 
Vet. App. 439, 448-50 (1995).  If the 
determination of the increased rating 
claim remains unfavorable to the veteran, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist and to obtain additional 
medical development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


